Citation Nr: 0334777	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  95-35 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Marshall O. Potter, Jr., 
Esquire


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel



INTRODUCTION

The veteran served in the Philippine Army from January 1942 
to June 1946, including recognized guerilla service from 
January 1944 to January 1946.  He died in June 1990.  The 
appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (the RO) which 
determined that new and material evidence had not been 
submitted to reopen a previously-denied claim of entitlement 
to service connection for the cause of the veteran's death.  
In a January 1997 decision, the Board determined that new and 
material evidence had not been submitted to reopen the claim.  
The appellant subsequently appealed  to the United Sates 
Court of Appeals for Veterans Claims.  (the Court).  By Order 
in March 1999, the Court vacated the Board's January 1997 
decision and remanded the case to the Board.  In essence, the 
Court's decision was based on the intervening decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), which struck 
down the previous standard for determining whether new and 
material evidence had been submitted, Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  

In a June 2000 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for the cause of the 
veteran's death.  The appellant appealed that decision to the 
Court.  In an unopposed "Motion for Remand and to Stay 
Proceedings", filed in March 2001, VA moved the Court to 
vacate the Board's decision due to the intervening enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  By Order in May 2001, 
the Court granted the motion, vacated the June 2000 Board 
decision, and remanded the matter to the Board for further 
action.

In September 2002, the Board requested the opinion of an 
independent medical expert (IME) concerning medical questions 
presented by this claim.  
See 38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. § 20.901(d) 
(2003).  The IME opinion was received in June 2003.  The 
appellant's attorney was notified of the IME opinion and 
submitted additional evidence argument in support of the 
appeal.  In an October 2003 letter, the appellant waived RO 
consideration of the newly submitted evidence.  See 38 C.F.R. 
§ 20.1304 (2003).  The case is now ready for appellate 
review.

Other issues 

In written correspondence dated in November 2002, the 
veteran's attorney raised the issue of whether there was 
clear and unmistakable error in a December 1957 rating 
decision which severed service connection for multiple 
sclerosis and entitlement to accrued benefits.  As that 
matter has not been adjudicated by the RO, and to the extent 
that it is not rendered moot by this decision, it is referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death was 
originally denied by the RO in a November 1990 rating 
decision.  She did not appeal that decision.

2.  Evidence added to the record since the November 1990 RO 
decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for the cause of the veteran's death.  

3.  The death certificate indicates that the veteran died in 
June 1990, at the age of 83; the cause of death was 
cardiorespiratory arrest, "urenia" and congestive heart 
failure.  Multiple sclerosis was listed as a significant 
condition contributing to death.  

4.  At the time of the veteran's death, service connection 
was not in effect for any disability.  

5.  Medical evidence of record shows that the veteran 
developed multiple sclerosis in service, and that this 
disability substantially contributed to his death.


CONCLUSIONS OF LAW

1.  The RO's November 1990 decision denying service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).

2.  Since the RO's November 1990 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for the cause of the veteran's death is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).

3.  Because the evidence of record is in equipoise, service 
connection for the cause of the veteran's death is warranted.  
38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking entitlement to service connection 
for the cause of the veteran's death.  

Because the appellant's claim was the subject of a previous 
final RO decision, as a threshold matter the Board must 
determine whether new and material evidence has been received 
which is sufficient to reopen the claim.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996) [the Board does not 
have jurisdiction to consider a previously finally denied 
claim unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find.]

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of this issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA 

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  See the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) [codified as amended at 
38 U.S.C. § 5107(a)].

The VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the Act shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C. § 5103A(f) (West Supp. 2002).

The Board observes that the Court has held that 38 U.S.C. 
§ 5103, pertaining to VA's duty to notify claimants, includes 
claims to reopen.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The notice provisions found in the VCAA are 
therefore applicable to cases such as this in which the issue 
revolves around finality and new and material evidence.

The record reflects that the appellant has been informed of 
the various requirements of law pertaining to her appeal in 
the November 1994 Statement of the Case (SOC).  Although 
Court Orders in March 1999 and May 2001 serve to vacate the 
Board's January 1997 and June 2000 denials and their legal 
efficacy, the Board's prior discussions nonetheless remain a 
matter of record, and ones which were clearly provided to the 
appellant.  Examination of the now-vacated decisions reveals 
that the Board clearly articulated the relevant law and 
regulations and discussed these legal provisions in the 
context of the evidence then of record.  In other words, 
through the Board's January 1997 and June 2000 denials, the 
appellant has already had an extensive advisement of the 
evidence that would be required to substantiate this claim. 

A review of the record reveals that the appellant has not 
been provided a letter specifically notifying her of the 
evidence necessary to substantiate her claim as well as the 
evidence she was expected to obtain and which evidence VA 
would obtain.  However, given the favorable decision reached 
herein with respect to whether the claim for service 
connection for the cause of the veteran's death should be 
reopened and, ultimately granted, the Board finds that any 
failure of VA to comply with the specific requirements of 
Quartuccio should be regarded as harmless error.  Under the 
circumstances here presented, issuance of a letter which 
scrupulously complied with the VCAA would serve only to delay 
ultimate resolution of the appellant's claim.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) [remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided]. 

With respect to VA's duty to assist, once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  See 38 U.S.C. § 5103A.  As discussed elsewhere in 
this decision, however, the Board undertook additional 
development of the evidence by securing an IME opinion.   

The Board notes that the appellant has been accorded all 
appropriate procedural due process.  See 38 C.F.R. § 3.103 
(2003).  She and her attorney have been accorded ample 
opportunity to present evidence and argument in support of 
her claim.

Pertinent Law and Regulations

Service connection - in general

Applicable law provides that service connection will be 
granted if it is shown that the appellant suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered of disease contracted in the line 
of duty, in active military, naval, or air service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).

Service connection for certain chronic conditions, including 
organic diseases of the nervous system, may be established 
where the condition was not diagnosed during service, but was 
manifested to a compensable degree within one year of the 
veteran's discharge from service.  Service connection may be 
granted for multiple sclerosis if it became manifest to a 
compensable degree within seven years thereafter.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. See 38 C.F.R. § 3.303(d) (2003).

Service connection - cause of death

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to it.  A service-
connected disability is one which was incurred in or 
aggravated by active service, one which may be presumed to 
have been incurred during such service, or one which was 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).  The debilitating 
effects of a service-connected disability must have made the 
veteran materially less capable of resisting the fatal 
disease or must have had a material influence in accelerating 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

Finality/new and material evidence

In general, RO rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  Because the appellant filed her claim 
prior to that date, the earlier version of the law, which 
follows, remains applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of her claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person(s) making them.  See Justus v. Principi, 3 Vet. App. 
510, 513 (1992).
 
If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the appellant in developing the facts necessary for 
her claim has been satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); Elkins v. West, 12 Vet. App. 209 (1999).

Factual background

Medical treatment records from the V. Luna General Hospital 
indicate that the veteran was hospitalized from April 1947 to 
December 1947 for treatment of multiple sclerosis, pterygium, 
presbyopia, and amebiasis.  During an examination conducted 
in September 1947, an examiner noted that the veteran had 
exhibited tense muscles, intention tremors, nystagmus, and 
exaggerated reflexes.  The veteran was diagnosed with 
multiple sclerosis.

Philippine Army service records show that the veteran was 
discharged from service in July 1948 based upon physical 
disability resulting from multiple sclerosis.

A private medical statement dated in May 1949 indicates that 
the veteran was hospitalized at the Tayug Emergency Hospital 
for treatment of multiple sclerosis.  Similar statements were 
later submitted from this same physician regarding similar 
hospitalizations at the Tayug Emergency Hospital throughout 
the next several years, including one such hospitalization 
for multiple sclerosis in November 1951.

During a private physical examination conducted in November 
1952, the veteran reported experiencing fatigue, blackouts, 
headaches, tremors in his extremities, joint pain, chest 
pain, and coughing.  The examining physician noted diagnoses 
of multiple sclerosis, hemiplegia, hypertension, pulmonary 
tuberculosis, bronchiectasis, and amebic dysentery.

In February 1953, the veteran underwent a VA neuropsychiatric 
examination.  He reported that in March 1945, he had fallen 
into a deep precipice, which had rendered him unconscious.  
He reported that he was hospitalized for a back injury as a 
result.  The veteran further reported that since 1946, he had 
experienced stiffness, weakness, and numbness in his lower 
extremities, as well as difficulty walking, dizziness, 
headaches, and fatigability.  The VA examiner diagnosed the 
veteran with moderate multiple sclerosis, without psychosis 
and mentally competent.

In a February 1953 rating decision, the RO granted the 
veteran service connection for multiple sclerosis and 
assigned a 60 percent disability rating.  The following 
month, the RO assigned a total rating based on 
unemployability due to service-connected multiple sclerosis.

In December 1953, a neighbor of the veteran informed the RO 
that it was his belief that the veteran was not physically 
incapable of employment and that he was receiving 
compensation in excess of his disability.  A VA field 
examination was then conducted in which several of the 
veteran's friends and neighbors were interviewed.  When 
interviewed, several of these individuals testified that they 
had observed the veteran working as a barber out of his home 
and engaging in manual labor on his farm.  During his own 
interview, the veteran indicated that he had not worked as a 
barber since 1949 and that while he did engage in some minor 
work on his farm, he had not plowed a field since 1949.

After a VA neurological examination conducted in August 1955, 
a VA examiner found that the veteran was exaggerating his 
multiple sclerosis symptomatology in order to avoid receiving 
a reduction in his disability benefits.  The veteran was 
diagnosed with multiple sclerosis, in partial remission.

In a September 1955 rating decision, the RO reduced the 
veteran's disability rating from 100 percent to 10 percent.  
Thereafter, the veteran filed several claims of entitlement 
to an increased rating for his service-connected multiple 
sclerosis.  In support of these claims, he submitted 
additional private treatment records reflecting numerous 
diagnoses of multiple sclerosis.  

In August 1956, the veteran was admitted to a VA hospital 
with complaints of dizziness, tremors, chest pains, and 
numbness in the lower extremities. A VA physician concluded 
that he was unable to determine the exact nature of the 
veteran's illness, as most of his current findings were based 
upon subjective complaints and there was considerable 
psychogenic overlay.  The VA physician concluded it was 
possible that all of the veteran's complaints might be due to 
conversion reaction.  The VA physician noted working 
diagnoses of multiple sclerosis, generalized chronic 
neuropathy, and conversion reaction.

The veteran's claims folder was subsequently transferred to 
the Chief Medical Officer for an opinion as to the 
correctness of the diagnosis of multiple sclerosis.  In an 
August 1957 opinion, Dr. W.M., the Chief Medical Officer, 
determined that "the correct diagnosis in this case is 
conversion reaction.  I certify that the prior diagnosis on 
which service connection was predicated was not correct."  
Based upon this opinion, the RO severed service connection 
for multiple sclerosis in a December 1957 rating decision.  
The RO also determined that service connection was not 
warranted for conversion reaction on the basis this 
disability was not shown in service.

In an October 1958 decision, the Board denied the veteran's 
claim of entitlement to restoration of service connection for 
multiple sclerosis.  The Board determined that the evidence 
"clearly and unmistakably establishes that multiple sclerosis 
was not incurred in or aggravated by service and did not 
exist to a compensable degree within the regulatory period."

A January 1959 neurological examination, conducted by Dr. 
C.G, resulted in a diagnosis of "psychoneurosis mixed-typed 
conversion reaction with psychosomatic symptoms."

Thereafter, the veteran made several attempts to reopen his 
claim of entitlement to service connection for multiple 
sclerosis.  In support of these attempts, he submitted 
numerous private medical records and physician's statements 
showing various diagnoses, including multiple sclerosis, 
Parkinson's disease, general debility, conversion reaction, 
cardiomegaly, polyneuritis, and rheumatoid arthritis.  In an 
April 1974 decision, the Board determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for multiple sclerosis.

Following the Board's April 1974 decision, the veteran 
continued to submit private treatment records in an attempt 
to reopen his claim.  These treatment records reflected 
further diagnoses of multiple sclerosis, as well as other 
diagnoses of conversion hysteria, neuritis, pterygium, 
amebiasis, asthma, bronchitis, hypertension, schizophrenia, 
arteriosclerosis, dysentery, avitaminosis, and hypertensive 
cardiovascular disease.  In a March 1989 letter, a private 
physician diagnosed the veteran with multiple sclerosis.  The 
physician indicated that the veteran's multiple sclerosis 
could be traced to his military service, during which he 
experienced impaired vision, dystharthria, bladder 
dysfunction, and lower extremity weakness.  The physician 
found that these symptoms were related to the veteran's 
multiple sclerosis.

In a September 1989 letter, a private physician reported that 
he was treating the veteran for multiple sclerosis, cardiac 
distress, pterygium, headaches, rheumatism, avitaminosis, 
anxiety, insomnia, wasting weakness, and general debility.  
The physician indicated that he had treated the veteran for 
these same disabilities in 1957.

In a series of rating decisions issued in 1988, 1989 and 
1990, the RO denied entitlement to service connection for the 
various disabilities noted above.  In particular, the RO 
denied service connection for hypertensive cardiovascular 
disease, conversion reaction, rheumatism and presbyopia.  In 
a March 1990 rating decision, the RO also determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for multiple 
sclerosis.  The veteran subsequently initiated a timely 
appeal regarding this decision.  However, in July 1990 letter 
the appellant notified the RO that the veteran had died.  
This terminated the veteran's appeal.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 
7 Vet. App. 42, 47 (1994).

In July 1990, the appellant raised a claim of entitlement to 
service connection for the cause of the veteran's death.  She 
essentially contended that the veteran's death was related to 
his military service.  In support of her claim, she submitted 
a copy of the veteran's Certificate of Death, which indicated 
that he had died in June 1990, at the age of 83.  The cause 
of the veteran's death was noted to be cardiorespiratory 
arrest, "urenia", and congestive heart failure.  Other 
significant conditions contributing to death included 
multiple sclerosis.

At the time of the veteran's death, service connection was 
not in effect for any disability.

In a November 1990 rating decision, the RO denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  The RO noted that the 
cause of the veteran's death was noted on his death 
certificate as cardiorespiratory arrest due to urenia, 
congestive heart failure, and multiple sclerosis.  The RO 
determined that the veteran's death was not due to a service-
connected disease or injury.  

The subsequent procedural history of the case has been set 
forth in the Introduction above.  Additional medical evidence 
subsequently added to the file will be discussed below.

Analysis

New and material evidence

Because the RO previously denied the appellant's claim for 
service connection for the cause of the veteran's death in a 
November 1990 rating decision, and she did not initiate an 
appeal by filing a notice of disagreement, see 38 U.S.C.A. § 
7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302, the doctrine of 
finality as enunciated in 38 U.S.C.A. §§ 7104(a)-(b), 7105(c) 
applies.  The Board must now review all of the evidence that 
has been submitted by the appellant or otherwise associated 
with the claims folder since the last final decision in 
November 1990 in order to determine whether new and material 
evidence has been submitted.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  

The additional evidence includes a November 2001 statement 
from Dr. C.B., a "neuro-radiologist" in which stated that 
he had reviewed the veteran's claims folder in order to 
render an opinion concerning multiple sclerosis.  Dr. C.B. 
indicated that from a review of the record it was clear that 
the veteran had the signs and symptoms of multiple sclerosis 
as far back as 1947 when he was first given the diagnosis.  
Dr. C.B. noted that the record contained twenty medical 
opinions concerning the veteran's multiple sclerosis and that 
the fact that the veteran had had slowly progressive symptoms 
involving motor and visual systems was consistent with the 
multiple sclerosis literature.  Dr. C.B. provided rationale 
as to why he discounted two opinions by Drs. W.M. (1957) and 
C.G. (1959).  In particular, Dr. C.B. indicated that neither 
physician commented on the multiple medical opinions 
contained in the record which all supported the diagnosis of 
multiple sclerosis.  Dr. C.B. further noted that neither 
physician identified any literature or clinical data to 
support their opinions.  

The Board finds that this medical statement constitutes new 
and material evidence which allows us to reopen the 
appellant's claim.  Specifically, the Board finds that this 
evidence, which includes a medical nexus opinion, was not 
before the RO in 1990, bears directly and substantially upon 
the specific matter under consideration, is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, new and material 
evidence has been submitted and the claim of service 
connection for the cause of the veteran's death is reopened.  
See 38 C.F.R. § 3.156 (2001).

Procedural considerations

(i.)  Duty to assist  

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the appellant in the 
development to her claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  

As noted above, the Board has secured an IME opinion, which 
will be described below.  The appellant has submitted 
evidence and argument, including recent medical opinion 
evidence which also will be discussed below.  

The Board has reviewed the evidence and the veteran's 
communications to VA.  Based on this review, the Board is 
unaware of, and the appellant and her attorney have not 
pointed to, any pertinent evidence which exists and which has 
not been obtained.  In a November 2003 letter, the 
appellant's attorney maintained that further development 
would not be fruitful and requested that the case be 
adjudicated immediately by the Board.

(ii.)  Bernard considerations

In the November 1994 SOC, the RO determined that new and 
material evidence had not been submitted to reopen the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death.  As described immediately 
above, the Board has reopened the claim based on the 
submission of new and material evidence, some of which 
postdates the SOC.  The RO has not had an opportunity to 
conduct a de novo adjudication of the claim.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384, 392-4 
(1993).  

With respect to this case, the appellant has had ample 
opportunity to present her case to the RO.  Under these 
circumstances, it would appear that a remand to the RO for 
further readjudication would be a useless exercise.  
Moreover, because the issue on appeal is ultimately being 
resolved in the appellant's favor, no prejudice could arise 
from the Board's initial determination on the merits of the 
claim.  

(iii.)  Standard of review

Having concluded that the appellant's claim is reopened and 
that additional development need not be undertaken, the Board 
must evaluate the claim in light of all the evidence, both 
new and old.  See Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
Supp. 2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.



Decision on the merits

The appellant contends, in essence, that the veteran 
developed multiple sclerosis in service, and that this 
disability substantially contributed to his death.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions. Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, the record on appeal contains 
numerous relevant medical opinions, including those that date 
back several decades, described above, as well as opinions 
which have been recently submitted by the appellant or 
obtained by the Board, described below.
 
In order to establish service connection, there must be (1) 
evidence of disease or injury; (2) evidence of in-service 
incurrence or aggravation of the disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and death.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value. See Baldwin v. West, 13 Vet. App. 1 (1999); 
see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed.Cir. 1997) 
and cases cited therein [holding that the Board has the duty 
to assess the credibility and weight to be given to the 
evidence].

It is obvious that the crux of this case revolves around 
element (1), whether the veteran in fact had multiple 
sclerosis.  If he indeed had multiple sclerosis, it is clear 
that such was manifested within the seven year presumptive 
period after service and that it contributed to his death, 
satisfying elements (2) and (3). 

The matter of the existence of multiple sclerosis has been 
the subject of bitter dispute for decades.  As noted above, 
service connection was granted by VA for multiple sclerosis, 
but service connection was later severed.  As noted by Dr. 
B., there are of record numerous medical opinions.  Some of 
the opinions, generally by VA physicians, discounted the 
existence of multiple sclerosis and rather suggest 
malingering or a psychiatric problem.  Other opinions, from 
treating physicians, in essence stated that the veteran's 
symptoms were consistent with multiple sclerosis. 

The recent medical opinion evidence perfectly reflects this 
long-standing controversy.  As noted above, in a November 
2001 statement, Dr. C.B. concluded that the veteran in fact 
had multiple sclerosis.  In September 2002, the Board 
requested an IME opinion concerning medical questions 
presented by this claim.  In the June 2003 opinion, the IME, 
a professor in the Department of Neurology at the University 
of Minnesota, summarized the veteran's medical history.  
Based upon the review of the veteran's medical records, the 
IME opined that it was not as likely as not that the veteran 
had multiple sclerosis at the time of his death.  The IME 
stated that based on physical examination findings and 
impressions noted in the record he believed the veteran had a 
disorder called a "benign essential tremor," which 
explained the tremor in his head and hands.  He also listed 
other conditions that seemed more likely than multiple 
sclerosis.  

In a June 2003 statement, Dr. C.B. reported that he had re-
evaluated the veteran's medical records as they related to 
his November 2001 opinion.  Dr. C.B. listed several reasons 
why he felt that the IME's June 2003 opinion was incorrect, 
including that the IME introduced a new diagnosis when the 
record contained 
twenty medical opinions that the veteran had long standing 
multiple sclerosis, that the IME's conclusions were at odds 
with physicians who had personally observed and cared for the 
veteran, and that the IME did not provide any literature to 
support his opinion that the veteran did not have multiple 
sclerosis.  Dr. C.B. concluded that the IME's opinion should 
be discounted and that he did not see anything in the opinion 
that would cause him to change his November 2001 opinion.  

In a September 2003 statement, Dr. K.M., a private internist, 
reported that he had reviewed the veteran's medical records 
in order to formulate an opinion regarding the diagnosis of 
multiple sclerosis.  Dr. K.M. indicated that based on a 
review of the medical reports and documents it was his 
opinion, based on a reasonable degree of medical certainty, 
that the veteran did have multiple sclerosis while on active 
duty and over his lifetime.  Dr. K.M. further opined that the 
progression of the veteran's multiple sclerosis had led to 
decreased cardiovascular conditioning and had a direct affect 
in the cardiopulmonary arrest, congestive heart failure and 
uremia that the veteran died from.  Dr. K.M. did not agree 
with the IME's opinion that the veteran did not have multiple 
sclerosis at the time of his death.  

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the appellant.  See, e.g., 
Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. 
App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  
However, consistent with Colvin, the Court has held that the 
Board may not reject medical opinions based on its own 
medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

The IME opinion in essence makes the same case as has been 
made in the past against the existence of multiple sclerosis, 
identifying an essential tremor in addition to malingering or 
a psychiatric problem as a possible source of the veteran's 
symptoms.  The recent opinions of Dr. B. and Dr. M, which 
were addressed to and appear to have been solicited by the 
appellant's attorney, cite symptomatology which they conclude 
was consistent with multiple sclerosis.  These medical 
opinions appear to be somewhat argumentative and in and of 
themselves are less than convincing.  However, the Board 
cannot discount these opinions as lacking in credibility, 
given that they draw upon evidence contained in the record 
and are consistent with other opinions rendered over the long 
history of controversy surrounding whether the veteran in 
fact had multiple sclerosis.  See Colvin and Obert, supra.

The evidence of record, both recent and remote, is utterly at 
odds as to the question of whether multiple sclerosis  
actually existed.  The Board believes that  additional 
development would do nothing more that add further 
contradictory and inconclusive evidence to the claims folder.  
Although the Board is hardly confident that this veteran in 
fact had multiple sclerosis, that is not the standard to be 
applied.  Given the contrary medical opinions dating back 
many decades, the Board finds that the evidence is in 
relative equipoise as to whether the veteran had multiple 
sclerosis at the time of his death and whether the disability 
substantially contributed to his death.  The Board will thus 
apply the benefit of the doubt rule.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Consequently, 
service connection for the cause of the veteran's death is 
granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



